UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1630


FRANCISCO NOREIGA-QUIJANO,

                  Plaintiff - Appellant,

             v.

JOHN E. POTTER, Postmaster General, United States Postal
Service,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-cv-00204-FL)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francisco Noreiga-Quijano, Appellant Pro Se.  Edward D. Gray,
Lora M. Taylor-Tripp, Assistant United States Attorneys, Kelly
Michele Perry, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Noreiga-Quijano appeals the district court’s

order      dismissing        his         complaint       alleging         employment

discrimination.         We   have    reviewed      the    record    and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Noreiga-Quijano v. Potter, No. 5:07-cv-

00204-FL   (E.D.N.C.     Mar.      31,    2009).     We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2